UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

HON. IRMA CARRILLO RAMIREZ, Presiding

 

 

 

 

DEPUTY CLERK Marie Castafieda COURT REPORTER/TAPE

LAW CLERK USPO EVANS ,

INTERPRETER COURT TIME:__| WIN -
AM. P.M. _ 2:00 DATE: August _1, 2019

 

 

CR. No. _3:19-cr-327-M__ DEFT No. (01)

BOON fwreriN , AUSA
SIEON HANS )

OMER KUZU O
Defendant's Name Counsel for Deft. Apptd-(A), Retd-(R), FPD-(F)

UNITED STATES OF AMERICA

Vv.

Cr (Or Lr

ARRAIGNMENT __
Levees Defendant SWORN. |

arr. Arraignment Clrearr. Rearr ignment - Held on count(s)

of the | count(s) M1 Indictment (J Information] Superseding Indictment CJ Superseding Information.

 

 

O...... New Sentencing Guidelines (NSG) offense committed on or after (11/1/87).
pl. Deft enters a plea of ngpl. (not guilty) L gpl. (guilty) L] nolopl. (nolo)
O.... Consent to proceed before U.S. Magistrate Judge on misdemeanor case.
O..... Waiver of Jury Trial
C1 wvindi. Waiver of Indictment, filed.
Co... Plea Agreement accepted. CJ Court defers acceptance of Plea Agreement.
CO plag. Plea Agreement filed (see agreement for details). Oo... No Plea Agreement.
CJ... Plea Agreement included with Factual Resume.
LJ facres. Factual Resume filed.
CL] sen. Sentencing set at a.m./p.m.
jytri. Trial set for TBA at a.m./p.m.
Pretrial motions due:__. Discovery motions/Government Responses due:
Ow... Order for PSI, Disclosure Date and Setting Sentencing entered.
CL] wvpsi. PSI waiver filed. L] PSI due: C1 Presentence Referral Form to:
CJ o.(bnd.) Defts bond LI set L] reduced to $ CI cash CL] Surety Cliow% Clpr
[J owarr. Deft failed to appear, bench warrant to issue.

 

US. DISTRICT COU RT

 

Oo... Bond LJ continued HI forfeited NORTHERN DISTRICT OF TEXAS
a Deft Custody/Detention continued. ___ FILED __
LJloe(LC) Deft REMANDED to custody.

OTHER PROCEEDINGS: AG — 4 2019

 

 

 

[a
CLERK, U.S. DISTRICT COURT

 

 

 
